Name: 94/564/EC: Commission Decision of 27 July 1994 amending Decision 92/469/EEC authorizing methods for grading pig carcases in Denmark (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Europe;  documentation;  animal product
 Date Published: 1994-08-20

 Avis juridique important|31994D056494/564/EC: Commission Decision of 27 July 1994 amending Decision 92/469/EEC authorizing methods for grading pig carcases in Denmark (Only the Danish text is authentic) Official Journal L 215 , 20/08/1994 P. 0025 - 0025COMMISSION DECISION of 27 July 1994 amending Decision 92/469/EEC authorizing methods for grading pig carcases in Denmark (Only the Danish text is authentic) (94/564/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EC) No 3513/93 (2), and in particular Article 5 (2) thereof,Wheread the Commission, by Decision 92/469/EEC (3), has authorized methods for grading pig carcases in Denmark;Whereas the amendments concerning the standard presentation of pig carcases introduced by Regulation (EC) No 3513/93 to Regulation (EEC) No 3220/84 as from 1 July 1994 allow to delete, as from the same date, the derogation from the standard presentation provided for in Article 3 of Decision 92/469/EEC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1 Decision 92/469/EEC is hereby amended as follows:1. Article 3 is deleted;2. Article 4 becomes Article 3, Article 5 becomes Article 4 and Article 6 becomes Article 5.Article 2 This Decision is addressed to the Kingdom of Denmark.It shall apply with effect from 1 July 1994.Done at Brussels, 27 July 1994.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 301, 20. 11. 1984, p. 1.(2) OJ No L 320, 22. 12. 1993, p. 5.(3) OJ No L 265, 11. 9. 1992, p. 39.